 



Exhibit 10.1
PROFESSIONAL SERVICES AGREEMENT
THIS Agreement (the “Agreement”) is made this 11th day of July, 2007, (the
“Effective Date”), by and between Resources Connection, LLC, doing business as
Resources Global Professionals, with its principal place of business at 695 Town
Center Drive, Suite 600, Costa Mesa, California 92626, for itself and on behalf
of all entities wholly-owned by its parent, Resources Connection, Inc.
(collectively “Resources”), and Universal Technical Institute, with its
principal place of business located at 20410 North 19th Ave., Suite 200,
Phoenix, AZ 85027 (“Client”), for Professional Services (“Services”) to be
provided by Resources as more fully set forth in the annexed Statement(s) of
Services.
Any Services requested subsequent to the Effective Date of the Agreement or
individual amendments to the provisions herein, will be set forth in additional
Statements of Services, which shall be agreed to and acknowledged, in writing,
by both parties.

  1.  
Independent Contractor Status

Resources is an independent contractor of Client, and the persons provided
hereunder by Resources to Client are Resources’ employees, or, in certain
circumstances, independent contractors who have contracted with Resources
(collectively, the “Professionals”). Resources will notify Client affirmatively
in the applicable Statement of Services if such Professional is an independent
contractor.

  2.  
Performance of Services

Resources will provide Client with Professionals to perform Services on a
project or engagement basis. A Statement of Services will summarize the scope of
the engagement and any special services provisions. Client is responsible for
defining the scope and nature of the Services, providing overall direction to
the Professionals, and managing the projects and engagements under this
Agreement. As such, Client agrees to provide a safe working environment and all
statutorily required meal and other break periods as well as reasonable working
space and materials which may be necessary in connection with the performance of
Services hereunder. The working papers prepared by Resources in connection with
the performance of Services will be the property of Client. Resources’
Professionals shall not have the authority to act as an officer or director of
Client or to represent or obligate Client in any manner. The Services will not
constitute an engagement to provide independent audit or attestation services or
result in the issuance of any written or oral communications by Resources to
Client or to any third party constituting legal advice or expressing a
conclusion or any form of assurance with respect to financial data or internal
controls.

  3.  
Services Agreement

This is a services agreement. Resources warrants it will perform Services
hereunder in good faith. Since Client shall direct and manage the Services
provided hereunder, Resources makes no additional warranties, whether express,
implied, statutory or otherwise, including, without limitation, warranties of
merchantability, fitness for a particular purpose, quality, suitability or
otherwise with respect to any Services performed by its Professionals in
connection with the Agreement, except as set forth in Section 4 below.

 

 



--------------------------------------------------------------------------------



 



  4.  
Representations and Warranties

Resources further represents and warrants as follows:
(a) Resources shall recruit, interview, qualify, select and hire or contract
with the Professionals who shall provide the Services hereunder. As the
employer, Resources will: (i) supply only individuals legally authorized to work
in the United States; (ii) complete and maintain I-9 forms in compliance with
the Immigration Reform and Control Act of 1986; (iii) conduct background checks
to ensure its Professionals have no felony convictions during the seven years
prior to employment by Resources, nationally and by county of residence;
(iv) maintain all necessary personnel and payroll records for its Professionals;
(v) calculate its employees wages and withhold applicable taxes, Social Security
and other government-mandated charges; and (vi) remit such employment-related
taxes and charges to the appropriate governmental entity.
(b) The Services will be performed using Professionals qualified and suitable to
perform the Services requested. Resources’ Professionals have the capability,
experience and means necessary to perform the Services contemplated by the
Agreement. If such Services are not performed satisfactorily, Client shall
notify Resources, within ten (10) days of Client’s determination of such
unsatisfactory performance, to negotiate an appropriate credit, if any, of the
fees incurred.
(c) Resources shall have sole responsibility to counsel, discipline, review,
evaluate, set the pay rates of, and terminate its Professionals assigned to
provide Services to Client.
(d) Resources will perform the Services in a diligent manner in accordance with
accepted professional practices.
(e) Resources shall comply with all applicable federal, state, and local laws,
rules, regulations, codes, ordinances and orders, including but not limited to
all laws and regulations applicable to Resources’ Professionals. Resources and
its Professionals have in effect and will maintain in effect all permits,
licenses, and other authorizations necessary for the performance of the
Services.

 

 



--------------------------------------------------------------------------------



 



(f) Resources and its Professionals will observe Client’s rules as the same are
made known to Resources, including without limitation, those rules involving
health, safety, the environment, and security, when working at or around any of
Client’s facilities.
(g) Resources, at the request of Client for any reason that is not unlawful,
will remove any of its Professionals assigned to perform Services for Client.
This in no way affects the right of Resources to assign and reassign its
Professionals or, in its sole discretion as employer, to hire and/or terminate
the employment of its employees.

  5.  
Mutual Indemnification

Each party (the “Indemnifying Party”) agrees to indemnify and hold harmless the
other party and its agents, parent, affiliates and subsidiaries (the
“Indemnified Party”) from and against any and all third party actions, losses,
damages, claims, liabilities, costs or expenses (including, without limitation,
court costs and reasonable legal and professional fees) arising out of or
relating to the Agreement and based on any negligent act or omission or
intentional misconduct of the Indemnifying Party or its agents that results in
or causes: (a) bodily injury or death; (b) any destruction of or damage to
tangible property, or loss of use resulting therefrom; or (c) any violation of
any statute, ordinance or regulation, except to the extent finally determined to
have resulted from the intentional misconduct or negligence of the Indemnified
Party. The Indemnifying Party’s obligations hereunder are conditioned upon the
Indemnified Party providing the Indemnifying Party with: (x) prompt written
notification of the claim; (y) all reasonable information and assistance, at the
Indemnifying Party’s expense, to defend or settle such a claim; and (z) sole
control of the defense or settlement of such claim. The Indemnified Party
reserves the right to retain counsel, at the Indemnified Party’s expense, and to
participate in the defense and settlement of any such claim. The provisions of
this paragraph shall survive the completion or termination of the Agreement.

  6.  
Limitations of Liability

Neither Resources nor Client shall be liable for consequential, special,
indirect, incidental, punitive, or exemplary loss, damage, cost or expense
(including, without limitation, lost profits and opportunity costs). The maximum
total liability of each party, its agents, parent, affiliates, and subsidiaries,
to the other for any actions, losses, damages, claims, liabilities, costs or
expenses in any way arising out of or relating to the Agreement, shall not
exceed the fees paid by Client to Resources hereunder for the portion of
Resources’ Services or work product giving rise to such liability. The
provisions of this paragraph shall survive the completion or termination of the
Agreement.

 

 



--------------------------------------------------------------------------------



 



  7.  
Confidentiality

Resources and its Professionals will preserve the confidential nature of
information received from Client in accordance with Client’s established
policies and practices, copies of which will be provided to Resources and
acknowledged by each Professional performing Services for Client (or, if no such
policies are provided by Client, with Resources’ written policies, a copy of
which will be provided to Client upon request).
Client agrees that it will hold in a confidential manner any and all information
obtained by it that contains private information about Resources or its
employees including, but not limited to, social security numbers, regardless of
whether such private information was obtained through Resources or through
client’s own means.
Except as may be otherwise provided by Client’s policies or required by law, the
obligations of confidentiality shall not apply to information which (i) is or
becomes publicly available by means other than a breach hereof (including,
without limitation, any information filed with any governmental agency and
available to the public); (ii) is known to, or rightfully in the possession of,
the recipient at the time of disclosure without breach or violation of any
confidentiality agreement; (iii) thereafter becomes known to or comes into the
possession of the recipient from a third party the recipient reasonably believes
is not under any obligation of confidentiality to the disclosing party and is
lawfully in the possession of such information; (iv) is developed by the
recipient independently of any disclosures previously made by the disclosing
party to the recipient; or (v) is required to be disclosed by order, or the
process, of a court of competent jurisdiction, administrative agency or
governmental body, or by subpoena, summons or other legal process, provided that
prior to such disclosure by the recipient the disclosing party is given
reasonable advance notice of such order or legal process and an opportunity to
object to such disclosure.

  8.  
Payment for Services

Fees for the Services provided hereunder are based on the billing rates set
forth in the applicable Statement of Services. Client will reimburse Resources
for actual expenses incurred by Resources’ Professionals in connection with the
performance of Services. Fees and applicable expenses will be billed weekly,
payable upon receipt of Resources’ invoices. If the Statement of Services
provides for Client to pay a retainer prior to the commencement of Services,
fees will not be billed against the retainer. Resources reserves the right to
collect interest or other penalty from Client for promptly submitted invoices
upon which payment is not received within thirty (30) days of Client’s receipt
of such invoice. Specifically, Resources shall be entitled to a late charge of
the lesser of (i) 11/2% per month or (ii) the highest rate allowable by law, in
each case compounded monthly to the extent allowable by law. Resources further
reserves the right to withdraw all Professionals provided to Client and to cease
performing Services hereunder if any invoice is not promptly paid when due.
If the Services requested are to be performed and/or invoiced outside the United
States, the applicable Statement of Services will set forth alternative billing,
payment and tax provisions.

  9.  
Taxes on the Purchase of Services

Client shall reimburse Resources, pay directly to the appropriate tax authority,
or timely file a valid tax exemption certificate for all sales or use taxes
legally imposed upon the transactions arising hereunder. All taxes due by Client
shall become due when billed by Resources to Client, or when assessed, levied or
billed by the appropriate taxing authority, even though such billing shall occur
subsequent to expiration of the Agreement.

 

 



--------------------------------------------------------------------------------



 



  10.  
Assignment and Delegation

Neither party shall assign or delegate the Agreement or any rights, duties or
obligations hereunder without the express written consent of the other. Subject
to the foregoing, the Agreement shall inure to the benefit of and be binding
upon the successors, legal representatives and assignees of the parties hereto.

  11.  
Insurance

Resources is insured under the following polices and in the amounts listed
below:

          Policy Type   Limit   Limit terms
Workers’ Compensation or similar law
  statutory   Each accident
Employer’s Liability
  $1,000,000    Each accident
Commercial General Liability
  $1,000,000    Per occurrence/$2,000,000
aggregate
Business Auto (non-owned, hired auto)
  $1,000,000    Combined single limit
Professional Liability
(professional services/internal consulting)
  $10,000,000    Per claim,/aggregate/excess
Umbrella Liability (general liability, auto and employer’s liability)
  $20,000,000    Per occurrence/ aggregate
Employee Dishonesty
  $3,000,000    Per occurrence/aggregate

A Certificate of Insurance, naming the Client as an additional insured, will be
provided upon request.

  12.  
Record Retention, Audits and Inspections

I.  
Resources shall make all accounting, operational and business records, which are
in Resources’ possession or under its control and which are necessary to verify
the basis for all charges billed to Client hereunder, available for Client’s
examination upon at least five (5) business days prior written notice, during
Resources’ regular business hours, during the term of the Agreement and for a
period of three (3) years after its termination.

  13.  
Non-Solicitation

Client, for itself and on behalf of its parent, subsidiaries and affiliates,
agrees it will not hire or contract for services with, either directly or
through a third party, any Professionals provided hereunder prior to the later
of (i) one year after the Effective Date, or (ii) six months after the
completion of such Professional’s engagement. In the event Client does so hire
or contract with any such Professional in any capacity, Client agrees to pay
Resources as a penalty and/or liquidated damages, a fee equal to 33% of such
person’s annualized salary or contracted fee. The provisions of this paragraph
shall survive the completion or termination of the Agreement.

 

 



--------------------------------------------------------------------------------



 



  14.  
Non-Exclusive Rights

Nothing in the Agreement shall preclude or limit either party from independently
acquiring or developing competitive products or services for itself or its
clients or customers, or from providing competitive products or services to its
clients or customers, so long as such party does not breach the obligations it
has assumed hereunder, including the confidentiality obligations, or otherwise
violate the rights of the other party.

  15.  
Termination of the Agreement

The Agreement may be terminated by either party upon thirty (30) days prior
written notice to the other party; provided, however, the Confidentiality,
Non-Solicitation, Records Retention, Audit and Inspection, Mutual
Indemnification and Limitation on Liability, and Taxes on the Purchase of
Services provisions shall survive indefinitely the termination of the Agreement.

  16.  
Acceptance

By accepting the Services of Resources’ Professionals hereunder, Client is
deemed to have consented to the material terms set forth herein.

  17.  
Modifications

The terms of the Agreement may be modified only by a writing signed by both
parties.

  18.  
Notice

Any notice required to be given hereunder shall be delivered personally or sent
by telecopy, overnight courier or first class mail, postage prepaid, to the
following address:
To Resources:

   
Resources Global Professionals
695 Town Center Drive, Suite 600
Costa Mesa, CA 92626
Attn: Legal Department
Fax: 714-428-6010

To Client:
Universal Technical Institute, Inc.
20410 North 19th Ave., Suite 200
Phoenix, AZ 85027
Attn: Jennifer Haslip

  19.  
Waiver

No waiver of or failure to enforce any term of the Agreement or Statement of
Services shall affect or limit a party’s right thereafter to enforce and compel
strict compliance with every term thereof.

 

 



--------------------------------------------------------------------------------



 



  20.  
Headings

The headings herein are for the purposes of convenience and ready reference only
and shall not be deemed to expand or limit the particular sections to which they
pertain.

  21.  
Severability

In the event any part of the Agreement shall be judged invalid or unenforceable,
such invalidity or unenforceability shall not affect the remaining provisions
hereof.

  22.  
Entire Agreement

The Agreement and the Statement(s) of Services attached hereto represent the
entire understanding between the parties. In the event of any conflict between
the terms of the Agreement and any Statement of Services, the terms of the
governing Statement of Services shall control.

  23.  
Governing Law

The validity, construction, enforcement, and interpretation of the Agreement
shall be governed by the substantive laws of the State of California.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto do hereby execute the Agreement as of the
Effective Date.
Resources Global Professionals
By: /s/ Matthew Hatfield
Name: Matthew Hatfield
Title: Managing Director
Date: July 11, 2007
Universal Technical Institute
By: /s/ Thomas Riggs
Name: Thomas Riggs
Title: SVP, People Services
Date: January 29, 2008

 

 



--------------------------------------------------------------------------------



 



Resources Global Professionals
Statement of Services
Engagement Number 84851

          Resources Entity   Resources Global Professionals
 
        Client Company Name and Address (for billing purposes)   Universal
Technical Institute
20410 North 19th Ave. Suite 200
Phoenix, AZ 85027
 
        Date of Related Agreement   July 11, 2007
 
        Client Contact   Kimberly McWaters
President & Chief Executive Officer
 
        Billing Contact   Kimberly McWaters
 
       
 
 
A.   Description and Scope of Engagement
  Associate will serve as Interim CFO, while working under the direction of the
CEO.
 
Client agrees to indemnify and hold harmless Resources and the Associate
assigned hereunder from and against any and all actions, losses, damages,
claims, liabilities, costs or expenses (including, without limitation, court
costs and reasonable legal and professional fees) arising out of or relating to
this engagement.
 
Client further warrants that it has obtained errors and omissions insurance
naming Resources Global Professionals and such Eugene Putnam as additional
insureds.
 
        Engagement Length   Approximately 3 months, or as needed.
 
Client agrees to provide Resources with 10 business day’ notice of the
termination of this Statement of Services except for termination due to
unsatisfactory performance. In the event this Statement of Service is terminated
for unsatisfactory performance, each party agrees to work with the other to
identify an appropriate course of remediation,
 
        Associate Assigned   Eugene Putnam
 
        Start Date   01/28/08 

 

 



--------------------------------------------------------------------------------



 



          Non-Solicitation   As more fully set forth in the related agreement,
Client will not hire the associate provided hereunder prior to the later of
(i) one year from the Effective Date, or (ii) six months after completion of
this project. If Client so hires the associate, Client will pay Resources a
penalty or damages fee of 40% of the associate’s annualized salary or contracted
fee.
 
        Billing Rate and Instructions   $ 275.00 per hour
 
$ 412.50 for each hour over 40 per week.
 
If Client requires the Associate to travel for business purposes related to this
project, travel costs will be billed as follows:
 
$ 137.50 for each travel hour
 
Expenses billed to the client: þ ALL o NONE o OTHER
 
Any applicable taxes, fees and expenses will be billed weekly, payable upon
receipt of each invoice.
 
The associate will comply with all provisions of Universal Technical Institute’s
corporate Travel Policy.
 
The rates listed above are subject to review should the scope of the engagement
change significantly or should the engagement extend beyond one year from its
commencement.

On behalf of Resources:
/s/ Matt Hatfield
Matt Hatfield
Managing Director, Phoenix
January 25, 2008
On behalf of Client:
Signature: /s/ Kimberly McWaters
Print Name: Kimberly McWaters
Title: President/CEO
Date: February 11, 2008

 

 